Citation Nr: 1110220	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  08-32 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a heart condition.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for hypertensive vascular disease.   


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from November 1974 to November 1976 and from April 1980 to March 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of entitlement to reimbursement for medical expenses incurred at Hillcrest Hospital has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In the decision below, the Board reopens the claim of entitlement to service connection for migraine headaches.  The issues of entitlement to service connection for migraine headaches and entitlement to compensation under 38 U.S.C.A. § 1151 for hypertension and hypertensive vascular disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  An unappealed September 2001 rating decision denied service connection for migraine headaches.  

2.  The evidence submitted since the September 2001 rating decision is neither cumulative nor redundant and raises a reasonable probability of substantiating the claim for service connection for migraine headaches.  


CONCLUSION OF LAW

1.  The September 2001 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.104, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  When VA receives a complete or substantially complete application, it will notify the claimant of any information and medical or lay evidence that is necessary to substantiate the claim.  VA will inform the claimant which information and evidence, if any, the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim. Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R 
§ 3.159 (2010).  The Court has mandated that VA ensure strict compliance with the provisions of the VCAA. Quartuccio v. Principi, 16 Vet. App. at 183 (2002).
   
During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

The Court has ruled that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1, the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

The record reflects that the Veteran was provided all required notice in response to his claims.  A September 2007 letter provided notice of the evidence required to substantiate the claims for compensation under 38 U.S.C.A. § 1151.  The letter advised the Veteran how VA assigns disability ratings and effective dates for service connected disabilities.  The letter explained what evidence VA would be responsible for obtaining and what evidence VA would attempt to obtain on his behalf.   

A January 2008 letter provided the Veteran with notice of the evidence required to reopen the claim for service connection for migraine headaches.  The letter advised the Veteran that the claim was previously denied and that new and material evidence was required to reopen the claim.  The Veteran was advised that the claim was denied because the evidence did not indicate that the Veteran had a chronic headache condition or a diagnosis of migraine headaches in service.  He was informed that any he should submit evidence relating to this fact.  The January 2008 letter also set forth what the evidence needed to show in order to establish service connection for the claimed disability and explained how VA assigns disability ratings and effective dates for service connected disabilities.  The letter explained what evidence VA would be responsible for obtaining and what evidence VA would attempt to obtain on his behalf.  

II.  Analysis of Claim

In a September 2001 rating decision, the RO denied service connection for migraine headaches.  The RO found that the Veteran did not have a chronic headache condition in service, and there was no evidence of a diagnosis of migraine headaches in service.  

A September 2001 letter informed the Veteran of the rating decision and his appellate rights.  The Veteran submitted a Notice of Disagreement but did not perfect a timely substantive appeal.  Accordingly, the September 2001 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001).   



The evidence of record at the time of the September 2001 rating decision included service medical records, VA treatment records dated from March 2000 to May 2001, a VA examination dated in January 2001, VA cardiological examination dated in January 2001, treatment records from Harris Methodist Hospital dated from 1994 to 1995 and treatment reports from Walls Regional Hospital dated from January 1997 to 1998.  

The Veteran submitted a claim to reopen in December 2007.  For claims filed on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial and must raise a reasonable probability of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010). 

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence received since the 2001 rating decision includes VA medical records dated from 2000 to 2008, a report of a VA examination dated in November 2008, the transcript of the hearing dated in January 2011, and the Veteran's written statements.

VA medical records reflect current treatment of migraine headaches and a medical history of migraine headaches.  The November 2008 VA examination determine that migraine headaches existed prior to service.  In statements in support of his claim, including the October 2008 substantive appeal, the Veteran stated that headaches were documented in the service treatment records.  At the hearing the Veteran testified that he was treated for migraine headaches when he was in the Navy.  The Veteran is competent to identify headaches and to testify that he experienced headaches in service.  The Veteran is competent to testify to symptoms capable of lay observation, such as headaches.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).

The Board finds that new and material evidence has been received to reopen the claim for service connection for migraine headaches.  The evidence received since the prior final denial is new because it was not previously submitted to agency decisionmakers and is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  The additional evidence relates to an unsetablished fact necessary to decide the claim.  The claim was previously denied due to a lack of evidence of migraine headaches in service.    

Having determined that new and material evidence has been received to reopen the claim for service connection for migraine headaches, the Board may consider the claim on the merits.


ORDER

New and material evidence having been received, the claim of entitlement to service connection for migraine headaches is reopened.  To that extent only, the claim is allowed.  


REMAND

Service treatment records show that the Veteran reported a history of headaches upon enlistment with the Navy.  A report of examination dated in August 1978 reflects that the Veteran reported a history of frequent or severe headache.  

Service treatment records show that the Veteran sought emergency treatment for migraine headaches in July 1981.     
The Veteran had a VA examination in November 2008.  The medical opinion did not address whether migraine headaches were aggravated during active service.   Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A remand is necessary in order to provide a new VA examination for migraine headaches.    

Additional development is warranted with respect to the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for a heart condition and hypertensive vascular disease.  The Veteran states that he reported complaints of chest pain VA Medical Center in Temple.  The Veteran asserts that his complaints of chest pain were ignored and that the VA failed to diagnose and treat his heart condition.  The Veteran testified that he had two heart attacks and underwent heart surgery in August 2007. 

For claims received after October 1, 1997, compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are payable for additional disability not the result of the Veteran's own willful misconduct, where such disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee, or in a Department facility, where the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination, or an event not reasonable foreseeable.  38 U.S.C.A. § 1151.

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care of medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  See 38 C.F.R. § 3.361(d)(1),(2).

Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or progress.  38 C.F.R. § 3.361(c)(2).  

The Board notes that the question of whether the Veteran experienced additional disability as a result of treatment rendered by VA is a medical question.  The Court has held that a claim for benefits under 38 U.S.C.A. § 1151 must be supported by medical evidence of additional disability that resulted from VA hospitalization or medical or surgical treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 (1999).

At the hearing, the Veteran testified that he received treatment for his heart condition at Hillcrest Hospital.  Those treatment records should be obtained and associated with the claims file.  In addition, a VA examination should be obtained for the Veteran's § 1151 claims.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is requested.)

1.   After obtaining any necessary authorization from the Veteran,  obtain the treatment records from Hillcrest Hospital in Waco and associate the records with the claims file.  

2.  Schedule the Veteran for a VA examination for headaches.  The Veteran's claim folder should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All findings should be described in detail and all necessary diagnostic testing performed.  

The examiner should provide an opinion as to whether it is at least as likely as not that migraine headaches had their onset during active service or were aggravated in active service.  The examiner should provide a detailed rationale for the opinion.   

3.  Forward the Veteran's claims file to an appropriate physician for a medical opinion regarding his § 1151 claims.  The examiner should review the entire claims file.  The examiner should indicate in the examination report that the claims file was reviewed.  The examiner should address:

a.  Did VA fail to properly diagnose and treat the Veteran's heart condition?  If so, was the failure to diagnose and treat the condition the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care?  The examiner should provide a detailed rationale for the opinion.  

b.  Did VA's failure to diagnose and treat a heart condition proximately cause the continuance of natural progress of the disease?  The examiner should provide a detailed rationale for the opinion.  

c.  Did VA fail to properly diagnose and treat hypertensive vascular disease?  If so, was the failure to diagnose and treat hypertensive vascular disease the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care?  The examiner should provide a detailed rationale for the opinion.   

d.  Did VA's failure to diagnose and treat hypertensive vascular disease proximately cause the continuance of natural progress of the disease?  The examiner should provide a detailed rationale for the opinion.    

4.   Following the requested development, the Veteran's claim should be readjudicated based upon all of the evidence of record. If the claims remain denied, the Veteran should be provided with a supplemental statement of the case and should have an applicable opportunity to respond. The case should then be returned to the Board. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


